Kincheloe, Judge:
These appeals to reappraisement have been submitted for decision upon the following stipulation:
It is hereby stipulated by and between the undersigned, subject to the approval of the Court that the value for regular duties under the Tariff Act of 1930 are the values as appraised, and that the dumping duties which were assessed in the above-entitled reappraisement cases under the Anti-Dumping Act are inapplicable and should be refunded,
On the agreed facts I find the values of the involved merchandise for regular duties to be the values as appraised, and that the dumping duties which were assessed under the antidumping act are inapplicable and should be refunded. Judgment will be rendered accordingly.